from an order of the County Court of Cortland County (Campbell, J.), rendered April 19, 2007, which revoked defendant’s probation and imposed a sentence of imprisonment.
In 2002, defendant pleaded guilty in satisfaction of an 18-count indictment to sexual abuse in the first degree and was sentenced to six months in jail and 10 years of probation. During the ensuing five years, several separate uniform court reports were filed alleging that defendant violated various conditions of his probation. Defendant admitted the violations in connection with the first two reports and was ultimately continued on probation, albeit with the imposition of additional terms of probation. Regarding the third report and its subsequent addendum, a hearing was conducted, at the conclusion of which *1151County Court found that defendant violated his probation by getting unsuccessfully discharged from a sex offender treatment program, maintaining contact with a person deemed contrary to his rehabilitative needs and failing to comply with his home electronic monitoring requirements. As such, the court revoked defendant’s probation and resentenced him to four years in prison and three years of postrelease supervision.
Defendant’s sole contention on this appeal is that his resentence is harsh and excessive. We disagree. Given the seriousness of the underlying crime, along with defendant’s proven inability to abide by the terms of his probation, we discern neither an abuse of discretion by County Court nor the existence of any extraordinary circumstances warranting a reduction of the resentence (see People v Gurrola, 43 AD3d 1230, 1231 [2007]). Consequently, the judgment is affirmed.
Cardona, RJ., Carpinello, Rose, Kavanagh and Stein, JJ., concur. Ordered that the order is affirmed.